Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 11,146,991 B2 to Sato et al. (hereinafter as Sato).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of the claims 1-20 of the Sato Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Sato discloses a communication system comprising: 
a transmission apparatus configured to transmit data via a plurality of communication lines (see claim 1, col. 24, lines 30-33); and
a reception apparatus configured to receive the data from the transmission apparatus (see claim 1, col. 24, lines 34-35), wherein the transmission apparatus includes processing circuitry configured to:
generate information regarding QoS of the plurality of communication lines (see claim 1, col. 24, lines 36-39), and 
designate assignment of the data to communication lines of the plurality of communication lines on a basis of at least (i) the information regarding the QoS of the plurality of communication lines (see claim 1, col. 24, lines 40-43) and (ii) assignment information indicating an assignment status of a data amount (see claim 11, col. 25, lines 58-61, col. 26, lines 1-4, claim 12, col. 26, lines 5-9) and a communication line transferred in the past (see claim 13, col. 26, lines 10-14), wherein the transmission apparatus includes communication circuitry configured to allocate and transmit the data to the assigned communication lines of the plurality of communication lines on a basis of an instruction from the processing circuitry (see claim 1, col. 24, lines 46-50).

Regarding claim 2, Sato discloses the communication system according to claim 1, wherein the information regarding the QoS includes information indicating a communication rate of each of the communication lines of the plurality of communication lines (see claim 2, col. 24, lines 51-56).

Regarding claim 3, Sato discloses the communication system according to claim 1, wherein the information regarding the QoS includes an evaluation index that designates whether each communication line of the plurality of communication lines is available (see claim 3, col. 24, lines 57-61).

Regarding claim 4, Sato discloses the communication system according to claim 1, wherein the processing circuitry is configured to determine whether assignment of the data to each communication line of the plurality of communication lines is allowed on a basis of the information regarding the QoS (see claim 4, col. 24, lines 62-67).

Regarding claim 5, Sato discloses the communication system according to claim 4, wherein the processing circuitry is configured to resume assignment of the data to one of the communication lines of the plurality of communication lines, in which it is determined that assignment of the data is not allowed, on a basis of a result of multiplexing transmission of a packet to the one of the communication lines of the plurality of communication lines (see claim 5, col. 25, lines 1-9).

Regarding claim 6, Sato discloses the communication system according to claim 5, wherein the processing circuitry is configured to:
estimate a bandwidth of the one of the communication lines, in which it is determined that assignment of the data is not allowed, by multiplexing transmission of the packet (see claim 6, col. 25, lines 10-16), and
in response to a determination that the estimated bandwidth of the one of the communication lines exceeds a predetermined threshold value, resume assignment of the data to the one of the communication lines (see claim 6, col. 25, lines 17-20).

Regarding claim 7, Sato discloses the communication system according to claim 1, wherein in response to a determination that transmission of the data via a first communication line from the plurality of communication lines is not completed by a reproduction time of content included in the data in the reception apparatus, the processing circuitry is configured to determine whether transmission of the data via a second communication line of the plurality of communication lines is to be completed by the reproduction time of the content included in the data (see claim 7, col. 25, lines 21-31).

Regarding claim 8, Sato discloses the communication system according to claim 7, wherein in response to a determination that transmission of data via the second communication line is not to be completed by the reproduction time of the content included in the data, and transmission of a subset of packets in a packet group constituting one unit of the data is already completed, the processing circuitry is configured to instruct the communication circuitry to transmit all remaining packets of the packet group via the first communication line (see claim 8, col. 25, lines 32-42).

Regarding claim 9, Sato discloses the communication system according to claim 8, wherein in response to a determination that transmission of the subset of the packets in the packet group constituting the one unit of the data is not completed, the processing circuitry is configured to instruct the communication circuitry to delete the data (see claim 9, col. 25, lines 43-49).

Regarding claim 10, Sato discloses the communication system according to claim 7, wherein in response to a determination that transmission of data via the second communication line is to be completed by the reproduction time of the content included in the data, the processing circuitry is configured to instruct the communication circuitry to transmit the data via the second communication line (see claim 10, col. 25, lines 50-57).

Regarding claim 11, Sato discloses the communication system according to claim 1, wherein the processing circuitry is configured to designate assignment of the data to the plurality of communication lines on a basis of at least one of the information regarding QoS or the assignment information indicating the assignment status of the data to the plurality of communication lines (see claim 11, col. 25, lines 58-61, col. 26, lines 1-4).

Regarding claim 12, Sato discloses the communication system according to claim 11, wherein the assignment information further includes information indicating an assignment status of past data older than the data (see claim 13, col. 26, lines 10-15).

Regarding claim 13, Sato discloses the communication system according to claim 1, wherein the processing circuitry is configured to determine whether retransmission of a subset of the data is necessary (see claim 14, col. 26, lines 16-20), and 
the communication circuitry is configured to retransmit the subset of the data in response to a determination that the retransmission is necessary (see claim 14, col. 26, lines 21-23).

Regarding claim 14, Sato discloses the communication system according to claim 13, wherein the communication circuitry is configured to retransmit the subset of the data by switching the communication lines (see claim 15, col. 26, lines 24-28).

Regarding claim 15, Sato discloses the communication system according to claim 14,
wherein the communication circuitry is configured to retransmit the subset of the data in parallel using the plurality of communication lines (see claim 16, col. 26, lines 29-33).

Regarding claim 16, Sato discloses the communication system according to claim 1, wherein the plurality of communication lines include a wireless communication line (see claim 17, col. 26, lines 34-38).

Regarding claim 17, Sato discloses the communication system according to claim 1, wherein content included in the data is moving image data (see claim 18, col. 26, lines 39-41). 

Regarding claim 18, Sato discloses the communication system according to claim 17, wherein the transmission apparatus is configured as an imaging apparatus that captures a moving image as the content included in the data and transmits the captured moving image in real time (see claim 18, col. 26, lines 42-47).

Regarding claim 19, Sato discloses a transmission apparatus communication system comprising: 
processing circuitry configured to: 
generate information regarding QoS of a plurality of communication lines (see claim 20, col. 26, lines 48-51), and 
designate assignment of data to communication lines of the plurality of communication lines on a basis of at least (i) the information regarding the QoS of the plurality of communication lines (see claim 20, col. 26, lines 52-55) and (ii) assignment information indicating an assignment status of a data amount (see claim 11, col. 25, lines 58-61, col. 26, lines 1-4, claim 12, col. 26, lines 5-9) and a communication line transferred in the past (see claim 13, col. 26, lines 10-14); and
communication circuitry configured to allocate and transmit the data to the assigned communication lines of the plurality of communication lines on a basis of an instruction from the processing circuitry (see claim 20, col. 26, lines 57-60).

Regarding claim 20, Sato discloses a communication method performed in a transmission apparatus, comprising:
generating, by processing circuitry of the transmission apparatus, information regarding QoS of a plurality of communication lines (see claim 20, col. 26, lines 48-51);
designating, by the processing circuitry, assignment of data to communication lines of the
plurality of communication lines on a basis of at least (i) the information regarding the QoS of the plurality of communication lines (see claim 20, col. 26, lines 52-55) and (ii) assignment information indicating an assignment status of a data amount (see claim 11, col. 25, lines 58-61, col. 26, lines 1-4, claim 12, col. 26, lines 5-9) and a communication line transferred in the past (see claim 13, col. 26, lines 10-14); and
allocating and transmitting, by communication circuitry of the transmission apparatus, the data to the assigned communication lines of the plurality of communication lines on a basis of an instruction from the processing circuitry (see claim 20, col. 26, lines 57-60).






Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory double patenting rejection of claims 1-20 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
In claim 1, a communication system comprising: 
designate assignment of the data to communication lines of the plurality of communication lines on a basis of at least (i) the information regarding the QoS of the plurality of communication lines and a communication line transferred in the past, 
wherein the transmission apparatus includes communication circuitry configured to allocate and transmit the data to the assigned communication lines of the plurality of communication lines on a basis of an instruction from the processing circuitry.

In claim 19, a transmission apparatus communication system comprising: 
designate assignment of data to communication lines of the plurality of communication lines on a basis of at least (i) the information regarding the QoS of the plurality of communication lines and (ii) assignment information indicating an assignment status of a data amount and a communication line transferred in the past; and
communication circuitry configured to allocate and transmit the data to the assigned communication lines of the plurality of communication lines on a basis of an instruction from the processing circuitry.

In claim 20, a communication method performed in a transmission apparatus, comprising:
designating, by the processing circuitry, assignment of data to communication lines of the
plurality of communication lines on a basis of at least (i) the information regarding the QoS of the plurality of communication lines and (ii) assignment information indicating an assignment status of a data amount and a communication line transferred in the past; and
allocating and transmitting, by communication circuitry of the transmission apparatus, the data to the assigned communication lines of the plurality of communication lines on a basis of an instruction from the processing circuitry.

A first prior art, Toshiba et al. (JP 2000-216815 A1), teaches a communication device for transmitting signals via a plurality of respective lines and receiving signals from the plurality of respective lines. Toshiba also teaches monitoring the occurrence of retransmission on a line and having a packet dividing unit for dividing the packet into the number of lines in which no retransmission occurs.  
A second prior art, Kandagadla et al. (US Publication 2017/0171895 A1), teaches that is the volume of data traffic exceeds the threshold bandwidth, then the data traffic would be offloaded from a WLAN onto a direct link.  The bandwidth consumption will continue to be monitored and if the monitored bandwidth is not less than the threshold, the direct link established between two stations will be disabled and communications will resume through the WLAN again. 
A third prior art, Tsuboi et al. (US Publication 2010/0329272 A1), teaches data traffic having an amount that cannot be included in one frame would be assigned an ID and processed in a second processing route.
A fourth prior art, Choe (US Publication 2004/0168204 A1), teaches transmitting real-time moving image data as packets from a video server to clients through different communication paths. 
However, Toshiba, Kandagadla, Tsuboi, and Choe, when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471